the president pronounced the court’s opinion, that the Superior Court of Bath County erred in dismissing the plaintiff’s cause on the ground that the security for costs was not filed in the clerk’s office within sixty days after the rule made ; but that such security, having been tendered in court at the first calling, after the expiration of the said sixty days, ought to have been received.
Judgment reversed with costs, and the cause remanded to the said County Court, to be there re-instated on the docket, and further proceeded in according to law.